DAVIS, Judge.
In this case the employer and carrier (e/c) appeal an order in which the judge of compensation claims (JCC) awarded permanent total disability benefits because e/c failed to file a notice of denial within 14 days of the filing of a claim for benefits. The JCC relied upon Waffle House v. Hutchinson, 673 So.2d 883 (Fla. 1st DCA 1996), and did not have the benefit of this court’s opinion in North River Ins. Co. v. Wuelling, 683 So.2d 1090 (Fla. 1st DCA 1996). Accordingly, we reverse and remand for reconsideration in light of North River Ins. Co. v. Wuelling.
E/C also appeal the JCC’s decision to exclude certain last-minute surveillance evidence. The JCC has broad discretion over such questions, but must consider certain factors in exercising that discretion. See Binger v. King Pest Control, 401 So.2d 1310 (Fla.1981); Dodson v. Persell, 390 So.2d 704 (Fla.1980). In Cedar Hammock Fire Dep’t v. Bonami, 672 So.2d 892 (Fla. 1st DCA 1996), this court reversed an order excluding certain late-disclosed evidence in the absence of evidence of actual prejudice to the oppos*1143ing party. If it is necessary to revisit the admissibility of this evidence on remand, the JCC is directed to make additional findings from which this court can discern the foundation for the exercise of this discretionary authority.
REVERSED and REMANDED.
ERVIN and BENTON, JJ., concur.